Title: To George Washington from Captain James Rivers, 29 April 1780
From: Rivers, James
To: Washington, George


          
            Sir
            Rutland [Mass.] April the 29th 1780.
          
          Your Excellency will percieve by the few inclos’d Lines why I so earnestly entreat for Leave to go to England. I can assure You upon my Word that the Surgeons in the Winter had but small hopes of my recovery, but since the Spring has opened itself, I am somewhat better, nothing but my impair’d Health & shatter’d Constitution would permit me to ask so high a favor, & your known Humanity paints to me an Idea that You will not think me troublesome either with my Pen or Request, I have been extremely ill for more than 12 Months past, & am daily becoming weaker. I am with great Respect Your Excellency’s most obedt humble Servt
          
            Jas Rivers Capt. 60th
          
          
            N.B. An Offr of equal Rank will be sent out on Parole from York on my immediately arrival there, if Your Excellency will be pleas’d to comply with the above request.
          
        